Case 1:19-cv-25046-RNS Document 36 Entered on FLSD Docket 12/27/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



   FEDERAL TRADE COMMISSION,

          Plaintiff,                                      Case No. 19 Civ. 25046 (RNS)

          v.

   ON POINT GLOBAL LLC, et al.,

          Defendants.



  MOTION TO DISSOLVE OR MODIFY THE EX PARTE TEMPORARY RESTRAINING
              ORDER AND SEEKING RECIPROCAL DISCOVERY

         Defendants Robert Zangrillo, Dragon Global LLC, Dragon Global Management LLC,

  Dragon Global Holdings LLC, and On Point Capital Partners LLC (collectively, “the Moving

  Defendants”) by and through their attorneys Boies Schiller Flexner LLP hereby move this

  Honorable Court to dissolve or modify the ex parte temporary restraining order as it pertains to

  the Moving Defendants and for reciprocal discovery in advance of the January 10, 2020

  preliminary injunction hearing. The Moving Defendants respectfully request that pursuant to Rule

  65(b)(4) of the Federal Rules of Civil Procedure, that a hearing be held upon this motion on

  Tuesday, December 31, 2019, or “as promptly as justice requires.” Id. A memorandum of law in

  support of this motion is being filed contemporaneously with this motion.

         WHEREFORE, for the reasons set forth herein and in the accompanying memorandum of

  law in support of this motion, the Moving Defendants request that the TRO be dissolved, that a

  hearing be held upon this motion, and that reciprocal discovery be ordered in advance of the

  January 10, 2020 preliminary injunction hearing.
Case 1:19-cv-25046-RNS Document 36 Entered on FLSD Docket 12/27/2019 Page 2 of 2



                       CERTIFICATE OF PRE-FILING CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that on numerous occasions, most

  recently by e-mail on December 26, 2019, counsel for the Moving Defendants conferred with

  counsel for the FTC in an attempt to resolve the issues raised in the instant motion without the

  Court’s intervention but was unable to do so.



  Dated: December 27, 2019                           Respectfully submitted,


                                                     s/Marshall Dore Louis
                                                     Marshall Dore Louis
                                                     Fla. Bar No. 512680
                                                     BOIES SCHILLER FLEXNER LLP
                                                     100 SE Second Street, Suite 2800
                                                     Miami, Florida 33131
                                                     Tel.: (305) 357-8438
                                                     E-mail: mlouis@bsfllp.com

                                                     Matthew L. Schwartz
                                                     John T. Zach
                                                     Sara K. Winik
                                                     BOIES SCHILLER FLEXNER LLP
                                                     55 Hudson Yards
                                                     New York, New York
                                                     Tel.: (212) 446-2300
                                                     E-mail: mlschwartz@bsfllp.com
                                                              jzach@bsfllp.com
                                                              swinik@bsfllp.com

                                                     Counsel for Defendants Robert Zangrillo,
                                                     Dragon Global LLC, Dragon Global
                                                     Management LLC, Dragon Global Holdings
                                                     LLC, and On Point Capital Partners LLC
